Citation Nr: 0026338	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-51 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for defective hearing of the left ear.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for defective hearing of the right ear.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for sinusitis.

4.  Entitlement to an increased evaluation for residuals, 
fracture of the proximal left tibia, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for residuals, 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1955.

This appeal to the Board of Veterans' Appeals (the Board) 
initially arose from a June 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO denied entitlement to 
evaluations in excess of 10 percent each for residuals of 
fracture of the proximal left tibia and of the left ankle.  

The RO also denied service connection for sinusitis and 
bilateral hearing loss.  The RO granted service connection 
for a retracted left tympanic membrane with assignment of a 
noncompensable evaluation.  Service connection had long been 
in effect for residuals of nose fracture, rated as 
noncompensable.

The veteran filed a timely Notice of Disagreement (NOD) and 
timely perfected a substantive appeal with that portion of 
the June 1996 rating decision wherein the RO denied 
entitlement to evaluations in excess of 10 percent for 
residuals of fractures of the left proximal tibia and left 
ankle.

The veteran endeavored to reopen his claim for service 
connection for defective hearing and sinusitis in April 1998. 



In July 1998 the RO determined that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for hearing loss in the right ear and 
sinusitis, and affirmed the June 1996 determination that the 
claim for service connection for hearing loss in the left ear 
was not well grounded. 

The veteran had also initially indicated that he wanted to 
provide oral testimony before a Hearing Officer at the RO; 
however, in correspondence received in February 1999, he 
withdrew his request for a hearing. 

In May 1999 the Board remanded the case to the RO for further 
development and adjudicative actions.  

In May 2000 the RO denied service connection for a right 
ankle condition as secondary to service-connected 
disabilities.  A notice of disagreement with this denial has 
not been filed, and this claim is not considered part of the 
current appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  Hence, the Board 
will proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for defective hearing in 
the left ear.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for bilateral hearing loss and sinusitis when it 
issued an unappealed rating decision in June 1996.  



2.  Evidence submitted since the final June 1996 rating 
decision does not bear directly or substantially upon the 
issue at hand, is cumulative or repetitive in nature, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Residuals of left knee injury, with degenerative changes 
on X-rays, are more nearly moderate in degree than slight, 
but with less than severe overall knee impairment.

4.  Left ankle impairment, exhibited as degenerative changes 
on X-rays, are more nearly moderate in degree than slight, 
but with less than severe overall ankle impairment.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1996 rating decision 
wherein the RO denied the claims of entitlement to service 
connection for bilateral hearing loss and sinusitis is not 
new and material, and the veteran's claims for those benefits 
are not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999)

2.  The criteria for an increased evaluation of 20 percent 
rating for residuals of a fracture of the proximal left tibia 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(1999).

3.  The criteria for an increased evaluation of 20 percent 
for residuals of a fracture of the left ankle are met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5262 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

In general, in any case, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).



Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for neurosensory hearing loss is manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 4 Vet. App. 132 (1992).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca, supra.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and (3) where there is no limitation 
of motion, a rating of 10 percent or 20 percent, depending 
upon the degree of incapacity, may still be assigned if there 
is X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 (or Code 5010 in the case 
of traumatic arthritis) is to be read in conjunction with 38 
C.F.R. § 4.59, and it is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.  Finally, the Court noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.  

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), 10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  



Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  

A 20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.

For other foot injuries, a 10 percent rating is assignable if 
moderate, a 20 percent rating if moderately severe, or a 30 
percent rating if severe under Diagnostic Code 5284.  This is 
ratable as 40 percent when there is actual loss of use of the 
foot.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bilateral hearing loss.

Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss is reported in 
pertinent part below. 

Service medical records show hearing acuity of 15/15, 
bilaterally, on the entrance examination in November 1951.

In August 1954 the veteran complained that he had aching and 
stuffiness of both tympanic membranes of three days duration.  
Examination showed retraction and inflammation of both 
tympanic membranes, and his nose was congested.  He was 
treated with procaine penicillin, and the acute inflammation 
subsided rapidly.  The ears were inflated and the retraction 
partially improved.  Eight days later he was returned to duty 
to be seen as an outpatient.

A summary medical record notation was later made that in 
August 1954, the veteran had had otitis media, 
nonsuppurative, catarrhal, chronic.

In January 1955 the veteran was in an auto accident and broke 
his nose (as well as injured his leg).  At the time of 
follow-up convalescent hospitalization in April 1955, it was 
noted that he had experienced a ruptured right eardrum as an 
adult.  On examination, there was a healed perforation scar 
on the right tympanic membrane.  He was separated due to 
lower extremity disability and no further notations were made 
as to his ears or hearing loss.

The veteran's Record of Service (DD-214) showed that duty 
time was spend on the USS ROOSEVELT (CVB-42).

A May 1956 VA examination report shows hearing acuity was 
measured as 20/20, both on whispered and spoken voice, 
bilaterally.  The veteran reported that he had been working 
since "1949" at a newspaper as a pressman.  X-rays confirmed 
his having had a broken nose.

Private treatment records from November 1990 well into the 
mid-1990's show recurrent episodes of left ear otitis 
externa.  In February 1992 it was noted that he had a hearing 
test done the week before, although the results were not 
documented.

A March 1996 VA examination record shows the veteran reported 
that in service, he had been assigned to an aircraft carrier 
where he was continuously exposed to aircraft noise on the 
flight line.  He also reported having fractured his nose in 
an auto accident which caused a ruptured left tympanic 
membrane.  Since then he had had intermittent otorrhea until 
1994, when he underwent a left tympanoplasty after which he 
had had no further ear drainage.  It was noted that he had 
been given an audiometric evaluation and had been found to 
have a bilateral sloping mild to moderate sensorineural 
hearing loss bilaterally.  Middle ear function seemed normal 
bilaterally. 

Report of the March 1996 VA audiometric evaluation is of 
record.  It was noted thereon that the veteran had a history 
of a motor vehicular accident in 1955, and had also had a 
tympanoplasty 2 years earlier.  He was also noted to have 
occasional tinnitus in both ears, without vertigo, and gave a 
history of history of exposure to heavy machinery.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
40
50
30
LEFT
10
10
10
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in both the left and the right ears.

The evidence associated with the claims file subsequent to 
the June 1996 rating decision wherein the RO denied 
entitlement to service connection for bilateral hearing loss 
is reported in pertinent part below.

A March 1992 private physician's report shows the veteran 
complained that he had had "trouble with left ear and hearing 
loss in the left ear."

A report of the audiometric evaluation undertaken in June 
1992 was submitted.  The raw decibels graph, which is of 
record, showed essentially normal findings at 250-1,000 Hertz 
levels, and some hearing loss in both right and left ears at 
and above the 2,000 Hertz level.  The veteran's speech 
discrimination was said to be 92 percent in the right ear and 
96 percent in the left ear.

An additional report of private care dated in July 1992 was 
submitted showing that the veteran had undergone a left 
tympanoplasty with removal of exostosis.  The report noted 
that the veteran had developed a posterior-inferior 
perforation following otitis media which had failed to heal 
spontaneously.  

In June 1998 the veteran filled in a VA Form 21-4142 relating 
to care for his ear problems.  He cited having been seen by 
Dr. KS in November and October 1991 for an infected sinus and 
ear drum and infection in the left ear; in December 1991 by 
Dr. RB for infection and a hole in the ear drum and infection 
in his sinus; and by Dr. DC in July 1992 for infection and a 
hole in his left ear and sinus infection.  He described his 
experiences in service at which time he had an ear infection.  
He reported that he had had similar problems since then to 
include sinus difficulties and hearing loss.  [The records 
from these physicians are all included in those cited above; 
additional copies of some clinical notations with similar 
substance were later submitted and are also of record].

Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record, and not merely cumulative of evidence previously of 
record.

The June 1996 RO decision is the most recent final decision, 
and is thus the one from which the issue is raised as to new 
and material evidence.  As the Board noted earlier, the RO 
denied entitlement to service connection for defective 
hearing as not having been incurred in or aggravated by 
active service, and that such could not be presumed.

The pertinent evidence which has been added to the record 
since 1996 is fairly much of a cumulative and repetitive 
nature, in that it merely shows continued hearing complaints 
and reiterates allegations of incidents in service, and/or 
otherwise duplicates records already in the file, and 
addresses previous contentions which were rejected by the RO 
in its previous denial.  

Submitted since the 1996 decision was an additional report of 
audiometric evaluation in 1992, the fact of which was 
previously of record, but the results of which were not 
documented.  This is new only in that it clarifies clinical 
reports already of record, but is not new and material in the 
context of associating defective hearing present after 
service with anything of service origin.

From a practical standpoint, the primary opinion of record 
that the veteran's defective hearing in either right or left 
ear is due to service or any incident or ear infection in 
service, is from the veteran himself.  This is something in 
which he is entirely incompetent to express an opinion 
pursuant to Espiritu.  

There is no additional evidence not previously submitted 
which by itself, or in connection with evidence previously 
submitted, that is so significant that it must be considered 
in order to fairly decide the merits of this claim.  

The evidence contains no competent medical authority 
expressing an opinion linking the veteran's hearing loss, 
first demonstrated many years after service [and not 
coincidentally, after both post-service ear infections, 
surgery therefor and exposure to hazardous noise levels], to 
his period of active service or any incident therein.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the first element has not been satisfied.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
sinusitis.

Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied entitlement to service 
connection for sinusitis is reported in pertinent part below.

Service medical records are silent for any evidence or 
findings of a sinus disorder.

On VA examination in May 1956 the veteran had no sinus 
complaints.  Examination of his nose, sinuses, mouth and 
throat showed an external deformity of his nose with septal 
deviation but no sign of sinus problems including discharge.

The veteran was seen by a private physician in November 1990 
with complaints of having developed a cold over the past 
couple of weeks with mostly head congestion and decreased 
hearing in his left ear.  

When seen in October 1991 the veteran was again having 
similar ear symptoms to those the year before.  

In March 1992 when seen by a private physician, the veteran 
reported that he had developed an upper respiratory infection 
with congestion in his sinuses and chest.  It had not 
resolved, and although he first thought it was a cold, it 
seemed not to go away.  There was a pertinent diagnosis of 
prolonged upper respiratory infection with cough and sinus 
congestion.

Private treatment records dated in May 1992 show the veteran 
had a history of sinus and ear infections over the past year.

Private treatment records show that in June 1992, the veteran 
gave a history of left recurrent otitis media.  A 
computerized tomogram (CT) scan done by St. Joseph's Hospital 
and Medical Center showed a mucus retention cyst in the right 
maxillary sinus; minimal mucus membrane thickening in the 
left maxillary sinus, right frontal and sphenoid sinus; and 
patent osteomeatal complexes, bilaterally, with mild mucus 
membrane thickening in the region of the osteomeatal 
complexes.

On VA examination in March 1996 the veteran reported that 
after his nose had been fractured in 1955, he had 
reconstructive surgery.  He said that he had then developed 
sinusitis of a recurrent nature, and he attributed his 
sinusitis to his ruptured left ear drum.  He had not taken 
antibiotics for the sinusitis.  



The veteran was not having current nose problems but did have 
recurrent sinusitis.  He was diagnosed as having residuals of 
status post nasal fracture, as well as a history of 
sinusitis, and history of ruptured ear drum.  

X-rays taken in 1996 showed mucoperiosteal thickening in the 
frontal sinus consistent with sinusitis.  There was 
mucoperiosteal thickening present in both maxillary sinuses 
but was more severe in the left; diagnosis was bilateral 
chronic maxillary sinusitis.  There was also partial 
opacification of the ethmoid sinuses indicated possible 
ethmoid sinusitis.  

On another segment of the VA examination in March 1996, the 
veteran reported that since his 1955 auto accident, he had 
had intermittent sinus symptoms, specifically a foul odor, 
intermittent headaches, pain in the teeth of the upper jaw 
and intermittent colored rhinorrhea.  He had never had 
surgery or X-rays for his sinuses.  A CT scan showed frontal, 
ethmoidal and left maxillary sinusitis.  The pertinent 
diagnosis was recurrent sinusitis by history.

The evidence associated with the claims file subsequent to 
the June 1996 rating decision wherein the RO denied 
entitlement to service connection for sinusitis is reported 
on pertinent part below.

Private treatment records from August and October 1996 show 
that the veteran complained of an infection which had started 
with nasal congestion more than 2 weeks before.  It had 
progressed since then.  He said that he thought it was 
sinusitis; and examination showed inflamed swollen turbinates 
with some purulence on the left.  He was said on the second 
visit to have sinusitis with thick drainage and cough and was 
given samples of Biaxin and Vancenase.  

Private treatment records include a visit in April 1997 when 
the veteran reportedly had a cough and sinusitis.  

A statement is of record from KES, M.D., an internist, who, 
according to other clinical records in the file, has seen the 
veteran over a period of years and from whom some of the 
aforecited private records were received.  The physician's 
statement dated in April 1998 was to the effect that the 
veteran had been seen for a routine checkup in March 1998, 
and reported that he had had continued chronic sinus 
congestion and nasal bleeding every morning, symptoms which 
had been progressive over the past year.  

In June 1998, the veteran filled in a VA Form 21-4142 
relating to care for his ear problems.  He cited having been 
seen by Dr. KES in November and October 1991 for an infected 
sinus; in December 1991 by Dr. RB for infection in his sinus; 
and by Dr. DC in July 1992 for sinus infection.  He described 
his experiences in service at which time he had an ear 
infection.  He reported that he had had similar problems 
since then to include sinus difficulties and hearing loss.  
[The records from these physicians are all included in those 
cited above; additional copies of some clinical notations 
with similar substance were later submitted and are also of 
record].

Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, op. 
cit.

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, op. cit.  Under 
Evans, evidence is new if not previously of record and not 
merely cumulative of evidence previously of record.


The June 1996 RO decision is the most recent final decision, 
and is thus the one from which the issue is raised as to new 
and material evidence.  As the Board noted earlier, the RO 
denied entitlement to service connection for sinusitis as not 
having been incurred in or aggravated by active service.

The pertinent evidence which has been added to the record 
since 1996 primarily consisting of additional records from 
the early 1990's is cumulative and repetitive in nature, in 
that it merely shows continued sinus complaints and 
reiterates allegations of incidents in service of ear 
infection, and/or otherwise duplicates records already in the 
file, and addresses previous contentions which were rejected 
by the RO in its previous denial.  

From a practical standpoint, the primary opinion of record 
that the veteran's sinusitis is due to service (and 
specifically, due to a ruptured ear drum, and/or otitis) is 
from the veteran himself.  This is something in which he is 
entirely incompetent to express an opinion pursuant to 
Espiritu.  

There is no additional evidence not previously submitted 
which by itself, or in connection with evidence previously 
submitted, that is so significant that it must be considered 
in order to fairly decide the merits of this claim.  The 
evidence contains no competent medical authority expressing 
an opinion linking the veteran's sinus symptomatology to his 
period of active service or any incident therein.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, op. cit.  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for sinusitis, 
the first element has not been satisfied.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, op. cit.


III.  Entitlement to an evaluation in 
excess of 10 percent for residuals of a 
fracture of the left proximal tibia.

Factual Background

A review of the service medical records discloses that the 
veteran sustained multiple injuries, including an injury of 
his left knee, in an automobile accident in January 1955.

A May 1956 VA general medical examination report concluded in 
a pertinent diagnosis of chip fractures of the proximal end 
of the tibia and lateral portion.  Radiographic studies 
disclosed small bone fragments lying separate in the soft 
tissue posterior and postero-superior to the upper tibia on 
its lateral aspect, and to the head of the proximal extremity 
of the fibula.

The RO granted entitlement to service connection for 
residuals of a fracture of the proximal end of the tibia with 
assignment of a 10 percent evaluation.  The diagnostic code 
applied to characterize the left tibia disability was 5010, 
for traumatic arthritis.

Private treatment records show that the veteran had 
complaints and findings relating to degenerative changes in 
his knee in the early 1990's.  

March 1995 private treatment records show the veteran had 
apparently experienced some sort of injury to the left lower 
leg which resulted in swelling and bruising with local 
infection with associated cellulitis, although various tests 
showed no impairment of circulation and no fractures or 
specific osseous injury  

On May 1997 VA examination the veteran reported having 
injured his left leg and having had progressive disability.  
He said that currently, he was unable to walk two blocks 
without stopping.  On examination the left thigh and knee 
measurements were equal to the right, but the left calf 
measured 1/4" less than the right.  

When supine, there was left knee extension to +8 (measured by 
goniometer), with full flexion.  There was marked crepitus, 
tenderness and pain on motion.  The left leg showed 
discoloration consistent with stasis dermatitis, and the left 
tibia was tender to palpation.  [There was also evidence of 
left foot injury which was unrelated to the service-connected 
disability and of recent origin].

X-rays of the left knee showed narrowing of the medial 
compartment and of the femoral patellar compartment.  There 
were spurs on the posterior aspect of the patella and 
hypertrophic change on the anterior, and to a greater extent, 
the posterior aspect of the distal left femur.  There was 
hypertrophic change at the posterosuperior aspect of the 
tibial plateau on the left and accessory calcifications at 
the synovial bursa.  There were fabella and probable 
osteochondromas.  Pertinent diagnosis was degenerative joint 
disease of the (left) knee.  

On VA examination in April 2000 the veteran said that he had 
last worked as a pressman, a job which kept him on his feet 
all of the time, and going up and down ladders.  The veteran 
reported that his left knee hurt on a daily basis.  He 
thought it had full motion but there were grinding noises and 
occasional swelling, depending on use.  The veteran reported 
that the left knee would give way about once a month, but he 
could catch himself and not fall.  He said that he 
occasionally used an elastic brace on the left knee.

With respect to weakness and fatigability, the veteran 
reported that he had both which related to pain, 
incoordination and some continuous limp due to both the ankle 
and knee problems in combination.  He complained of pain 
medially on a daily basis, between the knee and ankle, 
without weakness, fatigability or incoordination.

Examination of the left knee showed slight limp on the left 
without palpable tenderness.  Ligaments were intact and 
sensory findings were normal.  The veteran had grade 2-3 
crepitance.  Range of motion was left knee extension of 0 
degrees, flexion of 120 degrees with complaints of slight 
pain on terminal flexion.  There was tenderness to palpation 
medially at the distal third and skin changes throughout.

The examiner opined that post-fracture of the left tibia 
residuals included mild to mild-plus functional impairment 
with additional loss of motion of approximately 15 degrees of 
left knee flexion.  It was noted that he was limited 
occupationally in that he could not stand for long periods of 
time, and would need to sit at work.  It was noted that there 
were voiced complaints of pain on terminal motions.  

X-rays of the left knee showed moderate degenerative changes.  

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left knee disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the May 1999 
remand of the case to the RO for further develop, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence.  Additional 
evidence was submitted and associated with the claims file.  
The additional evidence included a contemporaneous 
comprehensive VA examination.  The Board is unaware of any 
additional evidence which had not already been requested 
and/or obtained pertinent to the veteran's claim for 
increased compensation benefits.

The Board notes that the RO has rated the veteran's left 
tibia fracture disability as 10 percent disabling under 
diagnostic code 5262 of the VA Schedule for Rating 
Disabilities.  The current 10 percent evaluation contemplates 
malunion of a tibia and fibula with slight knee or ankle 
disability.  The next higher evaluation of 20 percent 
requires malunion of a tibia and fibula with moderate knee or 
ankle disability.  As the Board noted earlier, the RO has 
already conceded service connection for arthritis or 
degenerative joint disease of a traumatic nature.  However, 
under diagnostic code 5010, for traumatic arthritis of a 
major joint, not more than a 10 percent evaluation is 
assignable. 

The reported range of motion studies show that the veteran 
has zero degrees of extension and 120 degrees of extension in 
the left knee.  Thus, he is not even entitled to a 
noncompensable evaluation under either diagnostic code 5260 
for limitation of flexion, or diagnostic code 5261 for 
limitation of extension.  Accordingly, an evaluation in 
excess of 10 percent for degenerative arthritis manifested by 
limitation of motion and other clinical objective findings is 
not available.

The maximum evaluation for symptomatic removal of semilunar 
cartilage is 10 percent under diagnostic code 5259, thereby 
precluding increased compensation on this basis.  While a 20 
percent evaluation is assignable under diagnostic code 5258, 
the veteran's left knee disability is not manifested by 
dislocated semilunar cartilage with frequent episodes of 
"locking," and effusion into the joint.

Under diagnostic code 5257 a 20 percent evaluation may be 
assigned for moderate disability contemplated as recurrent 
subluxation or lateral instability.  While the veteran has 
not been diagnosed with recurrent subluxation or lateral 
instability, moderate disablement more closely approximates 
his current level of impairment of the left proximal tibia.  
However, returning to the code which has been assigned by the 
RO, diagnostic code 5262, as noted above does provide for 
moderate impairment.  In this regard the Board notes that 
when the veteran was last examined by VA in April 2000, the 
examiner assessed his left tibia functional impairment as 
mild to mild-plus.  

The mild assessment would compare with impairment of the 
tibia with slight knee disability under diagnostic code 5262, 
and the mild-plus assessment would compare 
with moderate knee impairment.  On this basis, there is a 
question as to which of two evaluations would more properly 
classify the severity of the veteran's left knee disability.  
38 C.F.R. § 4.7.  As application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 provide for assignment of 
increased evaluation based on functional impairment due to 
pain, incoordination, fatigability, weakened movement, etc., 
the Board finds that any doubt existing in this case should 
be resolved in the veteran's favor.  This is especially true 
since the VA examiner noted that the veteran had additional 
loss of motion of approximately 15 degrees of flexion.  
Accordingly, the record supports a grant of an increased 
evaluation of 20 percent for the veteran's left knee 
disability under the assigned code, 5262.

The 20 percent evaluation is not the maximum evaluation 
provided under diagnostic code 5262.  As the Board noted 
earlier, a 30 percent maximum evaluation may be assigned for 
impairment of the tibia with marked knee disability.  This is 
not the veteran's case.  The VA examiner did not assess 
marked impairment of the left knee.  A 30 percent evaluation 
may also be assigned for severe subluxation or lateral 
instability of the knee.  The veteran's left knee disability 
has not been characterized as severe by any competent medical 
authority.  In any event, subluxation and lateral instability 
has not been reported as a regular clinical feature of the 
veteran's left tibia disability.  

It is well to note that in the absence of ankylosis of the 
left knee at a favorable angle, a 30 percent evaluation is 
not available under diagnostic code 5256 of the VA Schedule 
for Rating Disabilities.

The Board notes that in a precedent opinion the VA General 
Counsel held that where the medical evidence shows the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based on limitation 
of motion, a separate rating may be assigned for limitation 
of motion as additional disability due to limitation of 
motion.  VAOPGCPREC 23-97.  Diagnostic Code 5262 involves 
limitation of motion thereby precluding application of the 
General Counsel's opinion to the veteran's case.  
Additionally, the granted 20 percent evaluation as it 
encompasses functional impairment due to arthritis to include 
limitation of motion and pain, does not permit assignment of 
a separate evaluation for arthritis and painful motion.  
VAOPGCPREC 9-98.


IV.  Entitlement to an evaluation in 
excess of 10 percent for residuals of a 
fracture of the left ankle.

Factual Background

A review of the service medical records discloses that the 
veteran was in an automobile accident in January 1955 at 
which time he sustained multiple injuries including  an open 
dislocation of the lateral aspect of the left ankle.  He 
underwent an open reduction and was immobilized for eight 
weeks.  He was ultimately diagnosed with a compound fracture 
dislocation of the left ankle with fracture of talus, medial 
and lateral malleoli.

A May 1956 VA examination report shows x-rays revealed an 
ununited fracture of the sustentaculum tali.  Occasional 
ununited bone chips lay below and medial to the inner 
malleolus and below the outer malleolus.  There was soft part 
swelling.  The examination concluded in a diagnosis of 
comminuted fracture of the left ankle, healed, open 
reduction.

In June 1956 the RO granted entitlement to service connection 
for residuals of a fracture of the left ankle with assignment 
of a 10 percent evaluation.

March 1995 private treatment records show that the veteran 
injured his left lower leg which resulted in swelling and 
bruising with local infection with associated cellulitis, 
although various tests showed no impairment of circulation.  
X-rays showed degenerative changes in the ankle; these were 
felt to be old not new residuals of trauma.

A May 1997 VA examination report shows X-rays of the left 
ankle revealed intact mortise without fracture.  There was 
some calcification in the soft tissues adjacent to the tibial 
styloid but it could not be determined if this were post-
traumatic.  There was a small plantar calcaneal spur.

On examination, there was pain on full range of motion of the 
left ankle and left subtalar joint, and pain on motion and 
tenderness above the medial malleolus.  

On VA examination in April 2000 the veteran said that the 
left ankle and knee together caused him to limp and have 
daily pain.  On examination of the left ankle there was a 
well healed, slightly depressed scar about the medial ankle, 
about 4" long.  There was slight tenderness to palpation 
about the medial malleolus, lateral malleolus and proximal 
dorsal forefoot.  The left malleolus was 1/2" smaller than the 
right.  Circulation was normal.  Range of motion of the left 
ankle was dorsiflexion of 10 degrees with complaints of pain 
about the anterior ankle.  Plantar flexion was 35 degrees 
with slight complaints of pain laterally about the ankle, 
both at the terminal degrees of motion.

The examiner opined that the left ankle disability was status 
post fracture, status post surgery, with functional residuals 
of a moderate nature with minimal additional loss of range of 
motion.  The service-connected disabilities were said to 
involve both muscles and bones but not nerves.  

It was felt that the impact on a civilian occupation would be 
that the veteran would not be able to be on his feet or 
walking the entire day, and that he would have to be able to 
change positions and have a certain amount of time when he 
would be sitting down.

X-rays showed hypertrophic bone changes about the medial 
malleolus and irregularity in the articular surface of the 
fibula in the ankle.  The tibiotalar articulation was 
narrowed posteriorly.  Degenerative changes were also shown 
at the talar navicular articulation.  Left ankle degenerative 
changes were thought to be moderate in severity.  

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, op. cit. 

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of his left 
ankle disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown,  op. cit. 

The Board is also satisfied that as a result of the May 1999 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski and White v. Derwinski, op. cit.  In this regard, 
the Board notes that the veteran was given the opportunity to 
submit additional evidence.  Additional evidence was 
submitted.  The additional evidence included a 
contemporaneous comprehensive VA examination.  The Board is 
unaware of any other evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
claim.

The RO has rated the veteran's left ankle fracture residuals 
as 10 percent disabling under diagnostic codes 5010 for 
traumatic arthritis, and 5262 for malunion of a tibia and 
fibula with slight ankle disability.  A similar situation 
exists with the left ankle as was the case with the left 
knee.  The most recent VA examination of record shows the 
veteran's left ankle disability was characterized as moderate 
in nature with respect to functional residual impairment, 
thereby warranting a grant of the next higher evaluation of 
20 percent under diagnostic code 5262 which contemplates not 
more than moderate ankle disability.  As severe disablement 
has not been demonstrated by the evidentiary record or on the 
basis of competent medical authority, assignment of the next 
higher evaluation under this code which contemplates severe 
ankle disablement is not warranted.  Ankylosis of the left 
ankle which would warrant a 30 percent evaluation under 
diagnostic code 5270 has not been shown by the evidence of 
record.

The increased evaluation of 20 percent took into 
consideration functional loss due to pain with application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, thereby 
precluding assignment of a higher evaluation on this basis.  
No other diagnostic code provides a basis for a grant of an 
evaluation in excess of the 20 percent evaluation currently 
granted.


Additional Consideration

The RO determined that the veteran's disability picture was 
not unusual or exceptional in nature and therefore denied 
entitlement to an extraschedular evaluation for either his 
left ankle or left knee under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  The Board's review of the evidentiary record 
discloses that the RO was correct in this regard.  

While he has some limitations industrially due to the left 
knee and left ankle problems, these are contemplated under 
the schedular standards.  

There is no evidence of special measurable interference in 
his ability to be employed in view of these disabilities, and 
the evidentiary record is devoid of any need for 
hospitalization for treatment of either his left ankle or 
left knee.  Hence, no basis has been presented upon which to 
refer the veteran's case to the Director of the VA 
Compensation and Pension Service or Under Secretary for 
consideration of extraschedular evaluation for either the 
left ankle or knee.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
bilateral hearing loss and sinusitis, the appeal is denied.

Entitlement to an increased evaluation of 20 percent for 
residuals, fracture of the left proximal tibia, is granted, 
subject to the regulatory criteria relating to the payment of 
monetary awards.

Entitlement to an increased evaluation of 20 percent for 
residuals, fracture of the left ankle, is granted, subject to 
the regulatory criteria relating to the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 32 -


- 1 -


